 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN DUNIGAN,                                    No. 2:19-cv-2501 WBS AC P
12                      Plaintiff,
13          v.                                         ORDER
14   CDCR, et al.,
15                      Defendants.
16

17          By order filed March 26, 2020, this action was dismissed, ECF No. 22, and judgment was

18   entered the same day, ECF No. 23. On June 3, 2021,1 plaintiff filed an amended petition for writ

19   of error coram nobis. The motion is incomprehensible and fails to identify any grounds for relief.

20          Accordingly, IT IS HEREBY ORDERED that petitioner’s amended motion for writ of

21   error coram nobis, ECF No. 37, is denied. Any further such motions shall be disregarded.

22   Dated: June 22, 2021

23

24

25   Duni2501.850

26
27
     1
       Since plaintiff is a prisoner proceeding pro se, he is afforded the benefit of the prison mailbox
28   rule. Houston v. Lack, 487 U.S. 266, 276 (1988).
                                                       1
